Exhibit 10.28

HEALTH MANAGEMENT ASSOCIATES, INC.

AMENDED AND RESTATED 1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

Grantee:

        Type of Award:   

Deferred Stock Award consisting of two components:

 

(i) a Time Vesting Component equal to 2/3 of the Total Number of Shares; and

 

(ii) a Performance Vesting Component equal to 1/3 of the Total Number of Shares.

     Total Number of Shares:         Date of Grant:        

 

1.

Grant of Deferred Stock Award.    This Award Notice serves to notify you that
the Compensation Committee (the “Committee”) of the Board of Directors of Health
Management Associates, Inc. (“Health Management”) hereby grants to you, under
Health Management’s Amended and Restated 1996 Executive Incentive Compensation
Plan (the “Plan”), a Deferred Stock Award (the “Award”), on the terms and
conditions set forth in this Award Notice and the Plan, for the Total Number of
Shares of Health Management’s Class A Common Stock, par value $.01 per share
(the “Common Stock”) set forth above. The Award consists of a time vesting
component (the “Time Vesting Component”) and a performance vesting component
(the “Performance Vesting Component”). The Total Number of Shares shall be
allocated as follows: (a) two-thirds of the Total Number of Shares to the Time
Vesting Component; and (b) one-third of the Total Number of Shares to the
Performance Vesting Component. The Plan is incorporated herein by reference and
made a part of this Award Notice. A copy of the Plan is available from Health
Management’s Human Resources Department upon request. You should review the
terms of this Award Notice and the Plan carefully. The capitalized terms used
and not defined in this Award Notice are defined in the Plan.

 

2.

Definitions.    The following terms have the meanings set forth in this
Section 2:

 

  (a)

“Adjusted EBITDA” means, with respect to the First Grant Year (and if
applicable, the Second Grant Year), Health Management’s earnings before
interest, income taxes, depreciation, amortization and non-controlling interests
for that Grant Year, as determined by the Committee.

 

  (b)

“Adjusted EBITDA Requirement” means the achievement by Health Management of
Adjusted EBITDA, as determined by the Committee, in an amount equal to the
necessary percentage of Targeted Adjusted EBITDA as set forth in the following
table:

 

Page 1 of 10



--------------------------------------------------------------------------------

Percentage of Targeted
Adjusted EBITDA

Achieved During Grant

Year

  

Percentage of Performance Vesting

Component Eligible For Vesting

Less than 90%    0% 90.0% - 92.4%    50% 92.5% - 94.9%    60% 95.0% - 97.4%   
75% 97.5% - 99.9%    90% 100% (and over)    100%

 

  (c)

“Employer” means Health Management or one of its subsidiary hospitals or other
majority-owned or affiliated entities.

 

  (d)

“Fifth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Fourth Grant Year.

 

  (e)

“First Grant Year” means the fiscal year of Health Management during which the
Date of Grant occurs.

 

  (f)

“Fourth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Third Grant Year.

 

  (g)

“Grant Year” means the First Grant Year, Second Grant Year, Third Grant Year,
Fourth Grant Year and/or Fifth Grant Year, as the context suggests.

 

  (h)

“Second Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the First Grant Year.

 

  (i)

“Targeted Adjusted EBITDA” means the total targeted annual Adjusted EBITDA
established by Health Management’s Board of Directors as reflected in its
approved profit plan for the First Grant Year and, if applicable, the Second
Grant Year.

 

  (j)

“Third Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Second Grant Year.

 

3.

Time Vesting Component.    Subject to the terms set forth in this Award Notice,
the Time Vesting Component of the Award will vest as follows:

 

  (a)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Second Grant Year, one-fourth of the shares of Common
Stock underlying the Time Vesting Component of this Deferred Stock Award will
vest on March 1 of the Second Grant Year;

 

  (b)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Third Grant Year, an additional one-fourth of the
shares of Common

 

Page 2 of 10



--------------------------------------------------------------------------------

 

Stock underlying the Time Vesting Component of this Deferred Stock Award will
vest on March 1 of the Third Grant Year;

 

  (c)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fourth Grant Year, an additional one-fourth of the
shares of Common Stock underlying the Time Vesting Component of this Deferred
Stock Award will vest on March 1 of the Fourth Grant Year; and

 

  (d)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of the
shares of Common Stock underlying the Time Vesting Component of this Deferred
Stock Award will vest on March 1 of the Fifth Grant Year.

 

4.

Performance Vesting Component.

 

  (a)

Vesting.    Subject to the terms set forth in this Award Notice, the Performance
Vesting Component will vest as set forth in this Section 4.

 

  (i)

Earned Shares.    At the conclusion of the First Grant Year, the Performance
Vesting Component will be eligible for vesting based upon the achievement by
Health Management during the First Grant Year of the Adjusted EBITDA Requirement
pursuant to Section 2(b). The portion of the Performance Vesting Component that
actually vests based upon the achievement by Health Management of the Adjusted
EBITDA Requirement during the First Grant Year is referred to herein as the
“Earned Shares.” The Earned Shares will vest as follows:

 

  (1)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Second Grant Year, one-fourth of the total number of
the Earned Shares will vest on March 1 of the Second Grant Year;

 

  (2)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Third Grant Year, an additional one-fourth of the
total number of the Earned Shares will vest on March 1 of the Third Grant Year;

 

  (3)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fourth Grant Year, an additional one-fourth of the
total number of the Earned Shares will vest on March 1 of the Fourth Grant Year;
and

 

  (4)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of the
total number of the Earned Shares will vest on March 1 of the Fifth Grant Year.

 

  (ii)

Additional Earned Shares.    In the event that all or any portion of the
Performance Vesting Component is not eligible for vesting at the conclusion of
the First Grant Year (and are not deemed Earned Shares) because Health
Management achieved less than 100% of the Targeted Adjusted EBITDA for the First
Grant Year, the portion that did not vest with respect to the First Grant Year
shall be carried over to the Second Grant Year and will be eligible for vesting
if 100% or more of the Targeted

 

Page 3 of 10



--------------------------------------------------------------------------------

 

Adjusted EBITDA for the Second Grant Year is achieved. The amount, if any, that
becomes eligible for payment pursuant to this Section (ii)4(a)(ii) is referred
to herein as the “Additional Earned Shares.” The Additional Earned Shares will
vest as follows:

 

  (1)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Third Grant Year, one-half of the total number of the
Additional Earned Shares will vest on March 1 of the Third Grant Year;

 

  (2)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fourth Grant Year, an additional one-fourth of the
total number of the Additional Earned Shares will vest on March 1 of the Fourth
Grant Year; and

 

  (3)

provided that you have remained an Eligible Person at all times from the Date of
Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of the
total number of the Additional Earned Shares will vest on March 1 of the Fifth
Grant Year.

 

  (iii)

Example.    By way of example only, if the total number of shares of Deferred
Stock to which the Performance Vesting Component applies hereunder is 400, and
if Health Management achieved 90% of the Targeted Adjusted EBITDA with respect
to the First Grant Year, the Earned Shares with respect to the First Grant Year
would be 200 (50% of 400, based upon the Adjusted EBITDA Requirement set forth
in Section 2(b)), and 50 shares of Deferred Stock would vest on each March 1 of
the Second Grant Year through the Fifth Grant Year, assuming that you have
remained an Eligible Person at all times through the vesting dates. The 200
shares of Deferred Stock that were not deemed Earned Shares with respect to the
First Grant Year would be carried over to the Second Grant Year for possible
vesting in accordance with Section 4(a)(ii). If Health Management were to
achieve 100% or more of the Targeted Adjusted EBITDA for the Second Grant Year,
the Additional Earned Shares would be 200, 100 of which would vest on March 1 of
the Third Grant Year, 50 of which would vest on March 1 of the Fourth Grant
Year, and 50 of which would vest on March 1 of the Fifth Grant Year, assuming
that you have remained an Eligible Person at all times through the vesting
dates. If Health Management were to achieve less than 100% of Targeted Adjusted
EBITDA for the Second Grant Year, no Additional Earned Shares would be eligible
for vesting.

 

  (b)

Committee Certification.    As soon as practicable following the end of the
First Grant Year (and if applicable, the Second Grant Year), the Committee shall
determine and certify in writing if, and the extent to which, the Adjusted
EBITDA Requirement was satisfied, and the Earned Shares (and if applicable, the
Additional Earned Shares), if any, to be paid based upon the certified levels of
performance.

 

5.

Effect of Death, Termination or Retirement.    Without limiting the vesting
requirements set forth in Section 3 or Section 4, in the event of the
termination of your employment with all Employers prior to the complete vesting
of the Award, or if you are otherwise not an Eligible

 

Page 4 of 10



--------------------------------------------------------------------------------

 

Person prior to the complete vesting of the Award, any and all unvested shares
of Deferred Stock shall be forfeited and shall not vest or be paid.
Notwithstanding the foregoing, in the event of your termination of employment
with all Employers: (a) because of your retirement from all Employers at or
after the age of 62, the Award will continue to vest following the date of your
retirement in the manner and on the dates set forth above; and (b) because of
your death or total and permanent disability, the Award will continue to vest in
the manner and on the dates set forth above for a period of 36 months after the
date of such termination of employment, and any unvested shares of Deferred
Stock at the conclusion of such 36-month period shall be forfeited.

 

6.

Effect of Change In Control.    Upon the occurrence of a Change In Control of
Health Management (as defined in Section 9(b) of the Plan), your rights will be
determined in accordance with Section 9 of the Plan. For purposes of the
Performance Vesting Component, the Adjusted EBITDA Requirement will be deemed to
have been satisfied at a level of 100%.

 

7.

Nature of Shares of Deferred Stock.    The shares of Deferred Stock represent
book-keeping entries only, and constitute the Company’s unfunded and unsecured
promise to issue shares of Common Stock to you on a future date. As a holder of
shares of Deferred Stock, you have no rights other than the rights of a general
creditor of the Company.

 

8.

Issuance of Shares.    The Company shall, provided that the conditions to
vesting specified in this Award Notice are satisfied, issue the shares of Common
Stock representing the vested portion of the Award as promptly as practicable
following each vesting date, but in no event later than 30 days thereafter. The
shares of Common Stock may be issued during your lifetime only to you, or after
your death to your Beneficiary, or, in the absence of such Beneficiary, to your
duly qualified personal representative.

 

9.

Rights as a Stockholder.    Prior to the issuance of the shares of Common Stock
pursuant to Section 8 of this Award Notice, you will not have any of the rights
of a stockholder with respect to the shares of Common Stock underlying the
shares of Deferred Stock, including, but not limited to, the right to receive
cash dividends, if any, as may be declared on such shares of Common Stock from
time to time or the right to vote (in person or by proxy) such shares of Common
Stock at any meeting of stockholders of the Company. No “Dividend Equivalents”
(as that term is defined in the Plan) shall be paid with respect to the shares
of Deferred Stock.

 

10.

Restrictions on Issuance of Shares.    If at any time Health Management
determines that the listing, registration or qualification of the shares of
Common Stock underlying the Award upon any securities exchange or under any
state or federal law, or the approval of any governmental agency, is necessary
or advisable as a condition to the issuance of a certificate representing any
vested shares of Common Stock under this Award Notice, such issuance may not be
made in whole or in part unless and until such listing, registration,
qualification or approval shall have been effected or obtained free of any
conditions not acceptable to Health Management.

 

Page 5 of 10



--------------------------------------------------------------------------------

11.

Effect of Breach of Restrictive Covenants.    Notwithstanding any other
provision of this Award Notice, the unvested or unpaid portion of the Award
shall be forfeited on the day on which you breach any provision of Section 12.

 

12.

Restrictive Covenants.    In consideration of the grant of the Award, you
covenant and agree to observe each of the following promises:

 

  (a)

Non-Competition.

 

  (i)

You will not during employment, nor for 12 months after the termination of
employment for any reason, directly or indirectly (whether as director,
stockholder, owner, partner, consultant, principal, employee, agent or
otherwise): (A) compete against an Employer in the business of owning, leasing,
acquiring or operating hospitals, health care facilities, or related entities in
markets which an Employer currently serves or has identified as a market an
Employer plans to serve; or (B) accept employment with or otherwise perform
services that an Employer performs for any hospital, health care facility, or
related entity that an Employer, or its related companies lease or manage.

 

  (ii)

Notwithstanding the terms and conditions of Section 12(a)(i) to the contrary,
the Employer covenants and agrees that the restrictions on competition and
acceptance of subsequent employment contained therein shall not apply if your
employment is terminated by the Employer for reasons other than cause.

 

  (iii)

Health Management may, at its sole discretion, waive its rights under
Section 12(a)(i). Such waiver shall be effective only if it is in writing and
signed by an authorized officer of an Employer.

 

  (b)

Non-solicitation/Employer Interests.    During your employment and for 12 months
after the termination of your employment for any reason, you will not, directly
or indirectly (whether as director, stockholder, owner, partner, consultant,
principal, employee, agent or otherwise): (i) solicit, induce, entice, hire,
employ or attempt to employ any individual employed by an Employer as of the
termination of your employment or during the prior 12 months; or (ii) take any
action which is intended, or would reasonably be expected to, adversely affect
an Employer, its business, reputation, or its relationship with its clients or
prospective clients, vendors, or other service providers, or any individual or
entity with which an Employer maintains a business relationship.

 

  (c)

Non-Disclosure.    You will hold all of the Employer’s Confidential Information
in strictest confidence, and use it solely for the purpose of performing your
duties for an Employer and for no other purpose. You will not otherwise,
directly or indirectly, take, publish, use or disclose any of an Employer’s
Confidential Information during your employment or thereafter, except as may be
required by law; provided, that you have first given prompt written notice to
the Employer of such legal requirement in enough time for the Employer to obtain
an appropriate protective order or other remedy.

 

  (d)

Damages.    You acknowledge that damages to an Employer resulting from any
breach of this Section 12 will be substantial but difficult to ascertain. You
therefore agree to

 

Page 6 of 10



--------------------------------------------------------------------------------

 

indemnify and hold harmless the Employer and its directors, stockholders, and
affiliated companies from and against any and all claims, suits, obligations,
liabilities and expenses (including without limitation attorneys’ fees and
expenses) arising out of or relating to any breach or nonperformance of the
covenants and obligations set forth in this Section 12. You further agree that
this provision for damages shall not limit or impair in any way an Employer’s
right to obtain other remedies, or injunctive or other equitable relief, as
specified herein.

 

  (e)

Enforcement.    You acknowledge that without limiting the provisions of
Section 12(d), if you violate this Section 12, an Employer will suffer
irreparable harm and have no adequate remedy at law. You therefore consent to
enforcement of this Award Notice by means of a temporary injunction or other
appropriate equitable relief in any competent court, without the necessity of
proving the inadequacy of money damages, which shall be in addition to any other
remedies an Employer may have under this Award Notice or otherwise. You hereby
submit to the jurisdiction of the Courts of the State of Florida for the purpose
of such enforcement. You hereby waive, and agree not to assert, as a defense in
any such action or proceeding, any claim that you were not subject thereto or
that venue is improper for lack of residence, inconvenient forum or otherwise.
You agree that service of process may be made upon you by certified mail at your
address last known to an Employer, and you waive your right to a jury trial.

 

  (f)

Terminology.    For purposes of this Section 12, the term “Confidential
Information” shall include trade secrets, know-how and other information that is
disclosed to or acquired by you during or in the course of your employment that
relates to the business of an Employer and is not generally available to the
public or generally known in the industry in which an Employer is, or may become
engaged, including without limitation, any formulas, patterns, devices,
inventions, methods, techniques or processes, or combinations thereof, or
compilations of information, records and specifications, acquisition and
development data, which are owned by an Employer and regularly used in the
operation of its business and any other information of an Employer relating to
its services (offered or to be offered), research, development, marketing,
pricing, customers, clients and prospective customers and clients, suppliers and
potential suppliers, business methods, strategies, financial condition,
personnel, plans, policies or prospects.

 

  (g)

Survival.    The provisions of this Section 12 and your obligations hereunder
shall survive any forfeiture of the Award or any other termination of this Award
Notice.

 

13.

Miscellaneous.

 

  (a)

Binding Agreement.    This Award Notice is binding on and enforceable by and
against the parties, their successors, legal representatives and assigns.

 

  (b)

Entire Agreement.    This Award Notice constitutes the whole agreement between
the parties relating to the subject matter hereof and supersedes any prior
agreements or understandings related to such subject matter.

 

Page 7 of 10



--------------------------------------------------------------------------------

  (c)

Amendment of this Agreement.    This Award Notice may not be amended, modified,
or supplemented except by a written instrument executed by each of the parties
hereto.

 

  (d)

Transferability.

 

  (i)

The Award shall not be pledged, hypothecated or otherwise encumbered or subject
to any lien, obligation or liability to any party (other than an Employer), or
assigned or transferred other than by will or the laws of descent and
distribution or to a Beneficiary upon your death. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Award or any right or
privilege conferred thereby contrary to the provisions of this Award Notice, or
upon the sale or levy or attachment or similar process upon the rights and
privileges conferred thereby, the Award shall immediately become null and void.

 

  (ii)

The shares of Common Stock underlying the Award may not be sold, assigned,
transferred, pledged, hypothecated, margined or otherwise encumbered in any way
prior to the vesting of such shares and the issuance of a stock certificate with
respect thereto, whether by operation of law or otherwise, except by will or the
laws of descent and distribution. After vesting and the issuance of a stock
certificate with respect thereto, the sale or other transfer of the shares of
Common Stock shall be subject to applicable laws and regulations under the
Securities Act of 1933.

 

  (e)

No Right to Continued Employment.    You understand that this Award Notice does
not constitute a contract of employment and that you or an Employer may
terminate your employment at any time, for any or no reason, with or without
notice unless a specific term of employment has been agreed to in a separate
writing signed by a duly authorized corporate officer of an Employer. Your
right, if any, to continue to serve an Employer as an employee or otherwise will
not be enlarged or otherwise affected by this Award Notice.

 

  (f)

Plan Controls.    The Award is subject to all of the provisions of the Plan, and
is further subject to all the interpretations, amendments, rules and regulations
that may from time to time be promulgated and adopted by Health Management’s
Board of Directors or the Committee pursuant to the Plan. In the event of any
conflict among the provisions of the Plan and this Award Notice, the provisions
of the Plan will be controlling and determinative.

 

  (g)

Severability.    If any provision of this Award Notice shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Award Notice or part thereof, each of which shall remain in
full force and effect. If the making of any payment or the provision of any
other benefit required under this Award Notice shall be held unlawful or
otherwise invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under this Award Notice, and if the
making of any

 

Page 8 of 10



--------------------------------------------------------------------------------

 

payment in full or the provision of any other benefit required under this Award
Notice in full would be unlawful or otherwise invalid or unenforceable, then
such unlawfulness, invalidity or unenforceability shall not prevent such payment
or benefit from being made or provided in part, to the extent that it would not
be unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
this Award Notice.

 

  (h)

Waiver.    Any party’s failure to insist on compliance or enforcement of any
provision of this Award Notice shall not affect its validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Award Notice.

 

  (i)

Rights of Employer.    This Award Notice does not affect the right of an
Employer to take any corporate action whatsoever, including without limitation
its right to recapitalize, reorganize or make other changes in its capital
structure or business, merge or consolidate, issue bonds, notes, shares of
common stock or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

 

  (j)

Rules of Construction.    The headings given to the Sections of this Award
Notice are solely as a convenience to facilitate reference, and are not intended
to narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

 

  (k)

Governing Law.    This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to such
State’s conflicts of law provisions), except that Section 12 and Section 13(e)
of this Award Notice will be governed by and construed in accordance with the
laws of the State of Florida (without giving effect to such State’s conflicts of
law provisions) and except as may be superseded by applicable federal law.

 

  (l)

Section 409A.    The Award is intended to comply with the requirements of
Section 409A of the Code and the treasury regulations promulgated and other
official guidance issued thereunder, and shall be administered and interpreted
consistent with such intention.

 

  (m)

Recoupment Policy.    Without limiting any other provision hereof, the Award is
subject to the Recoupment Policy for Incentive Compensation set forth in Article
VI, Section 8 of Health Management’s Corporate Governance Guidelines, as such
policy or guidelines may be hereafter amended.

 

Page 9 of 10



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges
(i) that this Award Notice and the Plan set forth the entire understanding
between him or her and Health Management regarding the deferred stock award
granted by this Award Notice; and (ii) that this Award Notice and the Plan
supersede all prior oral and written agreements on that subject.

 

       

Signature

   

Date

     

Printed Name

   

 

Page 10 of 10